EXHIBIT 10.1

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED

MASTER DISBURSEMENT AGREEMENT

among

WYNN LAS VEGAS, LLC,

as the Company,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as the Bank Agent,

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as the Disbursement Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE

ARTICLE 1. DEFINITIONS; RULES OF INTERPRETATION

   1

1.1

  

Definitions

   1

1.2

  

Rules of Interpretation

   1

ARTICLE 2. ACCOUNTS AND PROJECT DATE PROCEDURES

   2

2.1

  

Company Accounts

   2

2.2

  

[RESERVED]

   2

2.3

  

[RESERVED]

   2

2.4

  

[RESERVED]

   2

2.5

  

[RESERVED]

   2

2.6

  

[RESERVED]

   2

2.7

  

Completion Date Procedures

   2

2.8

  

Completion Guaranty Release Procedures

   3

2.9

  

Final Completion Procedures

   4

ARTICLE 3. [RESERVED]

   4

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

   4

4.1

  

Permits

   5

4.2

  

In Balance Requirement; Schedule

   5

4.3

  

Sufficiency of Interests and Project Documents

   5

4.4

  

Project Budget; Summary Anticipated Cost Report

   6

4.5

  

Project Schedule

   7

4.6

  

Plans and Specifications

   7

ARTICLE 5. AFFIRMATIVE COVENANTS

   8

5.1

  

Excess Cash Flow

   8

5.2

  

Diligent Construction of the Phase II Project

   8

5.3

  

[RESERVED]

   9

5.4

  

Reports; Cooperation

   9

5.5

  

Certain Transfers from Completion Guaranty Deposit Account.

   10

5.6

  

Notices

   10

5.7

  

Construction Consultant

   11

5.8

  

As-Built Survey

   12

5.9

  

Payment and Performance Bonds

   12

5.10

  

[RESERVED]

   12

5.11

  

[RESERVED]

   12

5.12

  

[RESERVED]

   12

5.13

  

Insurance

   12

5.14

  

Application of Insurance and Condemnation Proceeds

   12

 

i



--------------------------------------------------------------------------------

ARTICLE 6. NEGATIVE COVENANTS

   13

6.1

  

Waiver, Modification, Termination and Amendment of Permits and Contracts

   13

6.2

  

Scope Changes

   13

6.3

  

Project Budget and Project Schedule Amendment

   13

6.4

  

Additional Construction Agreements

   15

6.5

  

Liens Releases

   15

6.6

  

Title Policy Endorsement

   15

6.7

  

Construction Progress

   16

6.8

  

Contracts for Phase II Project

   16

ARTICLE 7. EVENTS OF DEFAULT

   17

7.1

  

Events of Default

   17

7.2

  

Remedies

   19

ARTICLE 8. CONSULTANTS AND REPORTS

   20

8.1

  

Removal and Fees

   20

8.2

  

Duties

   20

8.3

  

Acts of Disbursement Agent

   20

ARTICLE 9. THE DISBURSEMENT AGENT

   20

9.1

  

Appointment and Acceptance

   20

9.2

  

Duties and Liabilities of the Disbursement Agent Generally

   21

9.3

  

Particular Duties and Liabilities of the Disbursement Agent

   22

9.4

  

Segregation of Funds and Property Interest

   24

9.5

  

Compensation and Reimbursement of the Disbursement Agent

   24

9.6

  

Qualification of the Disbursement Agent

   24

9.7

  

Resignation and Removal of the Disbursement Agent

   25

9.8

  

Merger or Consolidation of the Disbursement Agent

   25

9.9

  

Statements; Information

   25

9.10

  

Limitation of Liability

   25

ARTICLE 10. SAFEKEEPING OF ACCOUNTS

   26

10.1

  

Application of Funds in Company Accounts

   26

10.2

  

Event of Default

   26

10.3

  

Liens

   27

10.4

  

Perfection

   27

ARTICLE 11. MISCELLANEOUS

   27

11.1

  

Addresses

   27

11.2

  

Delay and Waiver

   28

11.3

  

Entire Agreement

   28

 

ii



--------------------------------------------------------------------------------

11.4

  

Governing Law

   29

11.5

  

Severability

   29

11.6

  

Headings

   29

11.7

  

Limitation on Liability

   29

11.8

  

Waiver of Jury Trial

   29

11.9

  

Consent to Jurisdiction

   29

11.10

  

Successors and Assigns

   30

11.11

  

Reinstatement

   30

11.12

  

No Partnership; Etc.

   30

11.13

  

Costs and Expenses

   30

11.14

  

Counterparts

   31

11.15

  

Termination

   31

11.16

  

Binding Effect; Amendment and Restatement

   31

11.17

  

Amendments

   32

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Definitions Exhibit B    Schedule of Permits for the Phase II
Project Exhibit C    List of Contracts and all other Material Project Documents
Exhibit D-1    Form of Phase II Summary Anticipated Cost Report Exhibit D-2   
Form of Phase II Anticipated Cost Report Exhibit D-3    Projected Excess Cash
Flow Schedule Exhibit D-4    Form of Quarterly Requisition Report Exhibit E   
Minimum Phase II Project Requirements Exhibit F-1    Form of Unconditional
Release of Lien Upon Progress Payment Exhibit F-2    Form of Unconditional
Release of Lien Upon Final Payment Exhibit G-1    Form of Company’s Completion
Guaranty Release Certificate Exhibit G-2    Form of Construction Consultant’s
Completion Guaranty Release Certificate Exhibit H    Form of Consent and
Agreement Exhibit I-1    Description of the Site Part A    Description of the
Golf Course Land Part B    Description of the Wynn Sunrise Land Exhibit I-2   
List of Plans and Specifications Exhibit J    Form of Payment and Performance
Bond Exhibit K-1    Form of Company’s Phase II Completion Certificate
Exhibit K-2    Form of Construction Consultant’s Phase II Completion Certificate
Exhibit L-1    Form of Company’s Phase II Final Completion Certificate
Exhibit L-2    Form of Construction Consultant’s Phase II Final Completion
Certificate Exhibit L-3    Form of Phase II Primary Contractor’s Phase II Final
Completion Certificate

 

iv



--------------------------------------------------------------------------------

Exhibit M    Project Schedule Amendment Certificate Exhibit N-1    Wynn Las
Vegas Permitted Encumbrances Exhibit N-2    Wynn Golf Permitted Encumbrances
Exhibit N-3    Wynn Sunrise Permitted Encumbrances Exhibit O    Form of In
Balance Certificate Exhibit P    Insurance Requirements

 

v



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED MASTER DISBURSEMENT AGREEMENT (this “Agreement”),
dated as of October 25, 2007 (the “Effective Date”), is entered into by and
among WYNN LAS VEGAS, LLC, a Nevada limited liability company (the “Company”),
DEUTSCHE BANK TRUST COMPANY AMERICAS, as the initial Bank Agent, and DEUTSCHE
BANK TRUST COMPANY AMERICAS, as the initial Disbursement Agent.

RECITALS

A. The Projects. The Company owns and operates the Phase I Project and is in the
process of developing and constructing, and proposes to operate, the Phase II
Project.

B. Bank Credit Agreement. The Company, the Bank Agent, the Bank Lenders and each
of the other banks and financial institutions from time to time party thereto as
agents, arrangers and managers have entered into the Bank Credit Agreement
pursuant to which the Bank Lenders have agreed, subject to the terms thereof and
hereof, to provide certain revolving loans to the Company in an aggregate
principal amount not to exceed $900,000,000 and certain term loans to the
Company in an aggregate principal amount not to exceed $225,000,000, as more
particularly described therein.

C. 2014 Notes Proceeds. The Bank Credit Agreement provides that once the 2014
Notes Proceeds have been depleted, the Company may request the Bank Agent and
the Disbursement Agent to amend and restate the Original Disbursement Agreement
in a form agreed upon by such parties and attached to the Bank Credit Agreement
as Exhibit K. The 2014 Notes Proceeds have been depleted and the Bank Agent and
the Disbursement Agent have agreed, at the request of the Company, to amend and
restate the Original Disbursement Agreement by entering into this Agreement.

D. Purpose. The parties are entering into this Agreement in order to set forth
certain obligations of the Company with respect to the construction of the Phase
II Project.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

ARTICLE 1.

DEFINITIONS; RULES OF INTERPRETATION

1.1 Definitions. Except as otherwise expressly provided herein or in the
exhibits hereto, capitalized terms used in this Agreement and its exhibits shall
have the meanings given in Exhibit A hereto.

1.2 Rules of Interpretation. Except as otherwise expressly provided herein, the
rules of interpretation set forth in Exhibit A hereto shall apply to this
Agreement.

 

1



--------------------------------------------------------------------------------

ARTICLE 2.

ACCOUNTS AND PROJECT DATE PROCEDURES

2.1 Company Accounts.

2.1.1 Existing Accounts; Option to Terminate. Pursuant to the Original
Disbursement Agreement, the Company established the Company’s Funds Account, the
Bank Proceeds Account, the 2014 Notes Proceeds Account, the Disbursement
Account, the Completion Guaranty Deposit Account, the Project Liquidity Reserve
Account, the Cash Management Account, the Company’s Payment Account and the
Company’s Concentration Account. The Company (a) has terminated the Company’s
Payment Account and the Cash Management Account and (b) at any time on or after
the Effective Date, may terminate any of the other Company Accounts referred to
above (other than the Company’s Concentration Account and, prior to the
Completion Guaranty Release Date, the Completion Guaranty Deposit Account) and
transfer the funds held therein to the Company’s Concentration Account or any
other Company Account.

2.1.2 Completion Guaranty Deposit Account. Subject to the provisions of
Section 10.2 and the Completion Guaranty Collateral Account Agreement, amounts
on deposit in the Completion Guaranty Deposit Account shall, from time to time,
be transferred or applied by the Disbursement Agent, at the Company’s request,
to other Company Accounts for the payment of Project Costs then due and payable
in accordance with Sections 5.5.1 and 5.5.3. The Disbursement Agent shall cause
investment income from Permitted Investments on amounts on deposit in the
Completion Guaranty Deposit Account to be deposited therein unless the Company
shall request that such investment income be transferred to and deposited in
another Company Account, which transfer shall be effected as a dividend from the
Completion Guarantor to the Company. The Disbursement Agent shall release all
amounts remaining on deposit in the Completion Guaranty Deposit Account to the
Company on the Completion Guaranty Release Date, which release shall be effected
as a dividend from the Completion Guarantor to the Company.

2.2 [RESERVED]

2.3 [RESERVED]

2.4 [RESERVED]

2.5 [RESERVED]

2.6 [RESERVED]

2.7 Completion Date Procedures.

(a) No less than thirty (30) days prior to the anticipated Phase II Completion
Date, the Company shall deliver notice thereof to the Disbursement Agent, the
Construction Consultant and the Bank Agent. Thereafter, in order to cause Phase
II Completion to occur, the Company shall deliver to the Construction
Consultant, the Disbursement Agent and the Bank Agent the Company’s Phase II
Completion Certificate, appropriately completed and duly executed by a
Responsible Officer of the Company together with all attachments thereto.

 

2



--------------------------------------------------------------------------------

(b) The Disbursement Agent shall instruct the Construction Consultant to review
the Company’s Phase II Completion Certificate and to, within ten (10) Banking
Days after its receipt thereof, (i) if the Construction Consultant approves the
Company’s Phase II Completion Certificate, deliver to the Disbursement Agent,
the Bank Agent and the Company the Construction Consultant’s Phase II Completion
Certificate or (ii) if the Construction Consultant disapproves the Company’s
Phase II Completion Certificate, provide the Disbursement Agent, the Bank Agent
and the Company, in reasonable detail, its reason(s) for such disapproval.

(c) The Phase II Completion Date shall be deemed to occur on the sixth
(6th) Banking Day after receipt by the Disbursement Agent of the Construction
Consultant’s Phase II Completion Certificate approving the Company’s Phase II
Completion Certificate unless, prior to such date, the Disbursement Agent
advises the Company that the conditions to Phase II Completion have not been
satisfied and provides the Company, in reasonable detail, the reason(s) for such
determination. In the event that (i) the Construction Consultant disapproves the
Company’s Phase II Completion Certificate in accordance with clause (b)(ii)
above or (ii) pursuant to this paragraph (c), the Disbursement Agent advises the
Company that the conditions to Phase II Completion have not been satisfied, the
Company shall revise and resubmit the certificate.

2.8 Completion Guaranty Release Procedures.

(a) In order to cause the Completion Guaranty Release Date to occur, the Company
shall deliver to the Construction Consultant, the Disbursement Agent and the
Bank Agent the Company’s Completion Guaranty Release Certificate appropriately
completed and duly executed by a Responsible Officer of the Company together
with all attachments thereto.

(b) The Disbursement Agent shall instruct the Construction Consultant to
promptly review the Company’s Completion Guaranty Release Certificate and to,
within ten (10) Banking Days after its receipt thereof, (i) if the Construction
Consultant approves the Company’s Completion Guaranty Release Certificate,
deliver to the Disbursement Agent, the Bank Agent and the Company the
Construction Consultant’s Completion Guaranty Release Certificate or (ii) if the
Construction Consultant disapproves the Company’s Completion Guaranty Release
Certificate, provide the Disbursement Agent, the Bank Agent and the Company, in
reasonable detail, its reason(s) for such disapproval.

(c) The Completion Guaranty Release Date shall be deemed to occur on the sixth
(6th) Banking Day after receipt by the Disbursement Agent of the Construction
Consultant’s Completion Guaranty Release Certificate approving the Company’s
Completion Guaranty Release Certificate unless, prior to such date, the
Disbursement Agent advises the Company that the Completion Guaranty Release
Conditions have not been satisfied and provides the Company, in reasonable
detail, the reason(s) for such determination. In the event that (i) the
Construction Consultant disapproves the Company’s Completion Guaranty Release
Certificate in accordance with clause (b)(ii) above or (ii) pursuant to this
paragraph (c), the Disbursement Agent advises the Company that the Completion
Guaranty Release Conditions have not been satisfied, the Company shall revise
and resubmit the certificate.

 

3



--------------------------------------------------------------------------------

(d) On the Completion Guaranty Release Date, the Disbursement Agent shall
release to the Company all amounts on deposit in the Completion Guaranty Deposit
Account, which release shall be effected as a dividend from the Completion
Guarantor to the Company.

2.9 Final Completion Procedures.

(a) No less than thirty (30) days prior to the anticipated Phase II Final
Completion Date, the Company shall deliver notice thereof to the Disbursement
Agent, the Construction Consultant, the Phase II Primary Contractor and the Bank
Agent. Thereafter, in order to cause Phase II Final Completion to occur, the
Company shall deliver to the Construction Consultant, the Disbursement Agent and
the Bank Agent the Company’s Phase II Final Completion Certificate,
appropriately completed and duly executed by a Responsible Officer of the
Company together with all attachments thereto.

(b) The Disbursement Agent shall instruct the Construction Consultant to review
the Company’s Phase II Final Completion Certificate and to, within ten
(10) Banking Days after its receipt thereof, (i) if the Construction Consultant
approves the Company’s Phase II Final Completion Certificate, deliver to the
Disbursement Agent, the Bank Agent and the Company the Construction Consultant’s
Phase II Final Completion Certificate or (ii) if the Construction Consultant
disapproves the Company’s Phase II Final Completion Certificate, provide the
Disbursement Agent, the Bank Agent and the Company, in reasonable detail, its
reason(s) for such disapproval.

(c) The Phase II Final Completion Date shall be deemed to occur on the sixth
(6th) Banking Day after receipt by the Disbursement Agent of the Construction
Consultant’s Phase II Final Completion Certificate approving the Company’s Phase
II Final Completion Certificate unless, prior to such date, the Disbursement
Agent advises the Company that the conditions to Phase II Final Completion have
not been satisfied and provides the Company, in reasonable detail, the reason(s)
for such determination. In the event that (i) the Construction Consultant
disapproves the Company’s Phase II Final Completion Certificate in accordance
with clause (b)(ii) above or (ii) pursuant to this paragraph (c), the
Disbursement Agent advises the Company that the conditions to Phase II Final
Completion have not been satisfied, the Company shall revise and resubmit the
certificate.

ARTICLE 3.

[RESERVED]

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

The Company makes all of the following representations and warranties to and in
favor of the Bank Agent, the Bank Lenders and the Disbursement Agent as of the
Effective Date and each Quarterly Date, except as such representations relate to
an earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date). All of these
representations and warranties shall survive the Effective Date and each
Quarterly Date until the termination of this Agreement in accordance with
Section 11.15.

 

4



--------------------------------------------------------------------------------

4.1 Permits. There are no material Permits that are required or will become
required under existing Legal Requirements to be obtained by any Loan Party or
any Contractor for the ownership, development, construction or financing of the
Phase II Project, other than the Permits described in Exhibit B. Exhibit B
accurately states the stage in construction by which each such Permit is
required to be obtained. Each material Permit described in Exhibit B, as
required to be obtained by the date that this representation is deemed to be
made is in full force and effect and is not at such time subject to any appeals
or further proceedings or to any unsatisfied condition (that is required to be
satisfied by the date that this representation is deemed to be made) that could
reasonably be expected to materially and adversely modify any material Permit,
to revoke any material Permit, to restrain or prevent the construction or
operation of the Projects or otherwise impose adverse conditions on the Projects
or the financing contemplated under the Financing Agreements. Each material
Permit described in Exhibit B as not required to have been obtained by the date
that this representation is deemed to be made (other than Gaming/Liquor Licenses
and any massage or second-hand dealer licenses to be issued by Clark County) is
of a type that is routinely granted on application and compliance with the
conditions for issuance. The Company has no reason to believe that any material
Permit so indicated will not be obtained before it becomes necessary for the
ownership, development, construction or financing of the Phase II Project or
that obtaining such Permit will result in undue expense or delay. Neither the
Company nor any of its Affiliates are in violation of any condition in any
Permit the effect of which could reasonably be expected to have a Material
Adverse Effect. Exhibit B may be updated from time to time by the Company in
response to changes in Legal Requirements and such updates shall be effective
upon the delivery of such updated exhibits to the Disbursement Agent.

4.2 In Balance Requirement; Schedule. The Phase II Project is In Balance. The
Phase II Opening Date is scheduled to occur on or before the Phase II Scheduled
Opening Date and the Phase II Completion Date is scheduled to occur on or before
the Phase II Scheduled Completion Date.

4.3 Sufficiency of Interests and Project Documents.

4.3.1 The Company owns the Site and the Site Easements (other than the Mortgaged
Property encumbered or to be encumbered by Wynn Golf and Wynn Sunrise) in fee
simple. The Company has a valid leasehold estate or easement interest, as the
case may be, in the portions of the Site described in the Affiliate Real Estate
Agreements. Except as permitted by the Bank Credit Agreement, Wynn Golf owns the
Golf Course Land (including the Home Site Land and the Wynn Home Site) and the
Golf Course Land Easements in fee simple and Wynn Sunrise owns the Wynn Sunrise
Land and Wynn Sunrise Land Easements in fee simple.

4.3.2 The Bank Agent has received a true, complete and correct copy of each of
the Material Project Documents in effect or required to be in effect as of the
date this representation is made or deemed made (including all exhibits,
schedules, material side letters and material disclosure letters referred to
therein or delivered pursuant thereto, if any). A list of (a) all Project

 

5



--------------------------------------------------------------------------------

Documents that are Contracts and (b) all other Material Project Documents, in
each case, that have been entered into as of the Effective Date and are
necessary to the construction or operation of the Phase II Project (excluding,
in each case, Contracts entered into in the ordinary course of business for
services or materials that are easily obtained from replacement contractors or
vendors on similar terms and any Project Document with a total contract amount
or value of less than $15,000,000) is attached hereto as Exhibit C.

4.3.3 All conditions precedent to the obligations of the respective parties
(other than the Company) under the Material Project Documents have been
satisfied, except for (a) conditions waived by the Loan Parties and (b) such
conditions precedent which by their terms cannot be met until a later stage in
the construction or operation of the Phase II Project; provided that, in the
case of clause (a) above, such waiver could not be reasonably expected to have a
Material Adverse Effect; provided further that, in the case of clause (b) above,
the Company has no reason to believe that any such condition precedent, the
failure to satisfy which could reasonably be expected to have a Material Adverse
Effect, cannot be satisfied on or prior to the appropriate stage in the
development, construction or operation of the Phase II Project.

4.4 Project Budget; Summary Anticipated Cost Report.

4.4.1 The Phase II Project Budget (a) is, to the Company’s knowledge as of the
Effective Date, based on assumptions believed by the Company to be reasonable at
the time made as to all legal and factual matters material to the estimates set
forth therein, (b) as of the Effective Date is consistent with the provisions of
the Operative Documents in all material respects, (c) has been prepared in good
faith and with due care, (d) as of the Effective Date sets forth, for each Line
Item Category allocated to the Phase II Project, the total costs anticipated to
be incurred to achieve the Phase II Opening Date on or before the Phase II
Scheduled Opening Date, Phase II Completion on or before the Phase II Scheduled
Completion Date and Phase II Final Completion thereafter, (e) fairly represents
the Company’s expectation as to the matters covered thereby as of its date and
(f) as of the Effective Date sets forth a total amount of Project Costs for the
Phase II Project, including contingencies, which is less than or equal to the
Available Funds for the Phase II Project.

4.4.2 [RESERVED]

4.4.3 The Phase II Summary Anticipated Cost Report (as in effect from time to
time):

(a) sets forth in column I (“Anticipated Cost”) thereof:

(i) until the Phase II Opening Date, for the “Capitalized Interest and
Commitment Fees” Line Item Category, the total amount of interest and commitment
fees anticipated to be accrued on the Facilities and allocated to the Phase II
Project through the Phase II Scheduled Opening Date;

(ii) for each Line Item Category, an aggregate amount equal to the aggregate
amount set forth for such Line Item Category in the Phase II Project Budget then
in effect;

 

6



--------------------------------------------------------------------------------

(iii) for each Line Item Category (other than the “Phase II Construction
Contingency” Line Item Category), an amount no less than the total anticipated
costs to be incurred by the Company from the commencement through the completion
of the work contemplated by such Line Item Category; and

(b) (i) with respect to costs previously incurred, is true and correct in all
material respects and (ii) with respect to costs anticipated to be incurred, is
based upon good faith estimates and assumptions believed by Responsible Officers
of the Company to be reasonable at the time made.

4.4.4 The Phase II Anticipated Cost Report (as in effect from time to time):

(a) sets forth in column I (“Anticipated Cost”) thereof, for each Line Item
other than any Line Items under the “Phase II Construction Contingency,” an
amount no less than the total anticipated costs to be incurred by the Company
from the commencement through the completion of the work contemplated by such
Line Item;

(b) (i) with respect to costs previously incurred, is true and correct in all
material respects and (ii) with respect to costs anticipated to be incurred, is
based upon good faith estimates and assumptions believed by Responsible Officers
of the Company to be reasonable at the time made; and

(c) accurately reflects, for each Line Item Category, the detail underlying the
corresponding Phase II Summary Anticipated Cost Report with respect to each Line
Item of such Line Item Category described therein.

4.4.5 [INTENTIONALLY OMITTED].

4.4.6 Each Quarterly Requisition Report (as in effect from time to time):

(a) sets forth in column D (“Revised Project Budget”) thereof the amount
allocated to each Line Item Category pursuant to the Phase II Project Budget
then in effect;

(b) (i) with respect to costs previously incurred, is true and correct in all
material respects and (ii) with respect to costs anticipated to be incurred, is
based upon good faith estimates and assumptions believed by Responsible Officers
of the Company to be reasonable at the time made.

4.5 Project Schedule. To the Company’s knowledge, the Phase II Project Schedule
accurately specifies in summary form the significant milestones that the Company
proposes to complete in each calendar quarter from the Effective Date through
Phase II Final Completion, all of which are reasonably expected to be achieved.

4.6 Plans and Specifications. The Plans and Specifications (a) are, to the
Company’s knowledge as of the Effective Date, based on assumptions believed by
the Company to be reasonable at the time made as to all legal and factual
matters material thereto, (b) are, and except to the extent permitted under
Sections 6.1 and 6.2 will be from time to time, consistent with the provisions
of the

 

7



--------------------------------------------------------------------------------

Operative Documents in all material respects, (c) have been prepared in good
faith with due care and (d) fairly represent the Company’s reasonable
expectation as to the matters covered thereby. The Final Plans and
Specifications as and when prepared (i) have been prepared in good faith with
due care and (ii) are accurate in all material respects and fairly represent the
Company’s expectation as to the matters covered thereby.

ARTICLE 5.

AFFIRMATIVE COVENANTS

The Company covenants and agrees, with and for the benefit of the Bank Agent,
the Bank Lenders and the Disbursement Agent, to the following:

5.1 Excess Cash Flow. The Company has previously delivered to each of the
Disbursement Agent, the Bank Agent and the Arrangers the Projected Excess Cash
Flow Schedule attached hereto as Exhibit D-3 identifying the anticipated Excess
Cash Flow for the Projects, broken down by quarter for each calendar quarter
through the then anticipated Phase II Final Completion Date. In order to ensure
that the Phase II Project remains In Balance, the Company agrees as follows:

(a) Within twenty (20) days after each Quarterly Date occurring prior to the
Phase II Final Completion Date, the Company shall provide to the Disbursement
Agent and the Bank Agent such financial statements as may be reasonably
necessary to demonstrate the amount of Excess Cash Flow generated by the
Projects during the calendar quarter just ended.

(b) (i) Subject to clause (ii) below, the Company may from time to time revise
the Projected Excess Cash Flow Schedule (as in effect from time to time) to
reflect, for any given calendar quarter, a decrease in the anticipated Excess
Cash Flow for the Projects by delivering to the Bank Agent a revised Projected
Excess Cash Flow Schedule reflecting such decrease.

(ii) In any event, if the actual Excess Cash Flow generated by the Projects in
any two consecutive full calendar quarters (the second such quarter being
referred to herein as the “Second Shortfall Quarter”) prior to the Phase II
Final Completion Date is less than the aggregate amount shown under the column
“Excess Cash Flow” for such calendar quarters, then the Company shall
immediately notify the Bank Agent of such shortfall and no later than thirty
(30) days after the end of the Second Shortfall Quarter, submit to the Bank
Agent a revised Projected Excess Cash Flow Schedule reflecting the Bank Agent’s
reasonable expectations (after consultation with the Company and after taking
into consideration, among other things, the prior performance of the Projects)
for the generation of Excess Cash Flow by the Projects from such date through
the Phase II Final Completion Date.

(iii) Any revised schedule delivered pursuant to clause (i) or (ii) above shall
thereafter be deemed to be the “Projected Excess Cash Flow Schedule” for
purposes of this Agreement without any further consent of any party hereto.

5.2 Diligent Construction of the Phase II Project. The Company shall take or
cause to be taken all action, make or cause to be made all contracts and do or
cause to be done all things necessary to construct the Phase II Project
diligently in accordance with the Phase II Primary Construction Contract, the
Final Plans and Specifications and the other Operative Documents (except for
delays caused by any Event of Force Majeure).

 

8



--------------------------------------------------------------------------------

5.3 [RESERVED]

5.4 Reports; Cooperation.

(a) The Company, within twenty (20) days following each Quarterly Date, shall
deliver to the Bank Agent and the Disbursement Agent:

(i) a quarterly status report describing in reasonable detail the progress of
the construction of the Phase II Project since the immediately preceding report
hereunder, including without limitation, the cost incurred through such
Quarterly Date for the Phase II Project, an estimate of the time and cost
required to complete the Phase II Project and such other information which the
Bank Agent or the Disbursement Agent may reasonably request, including
information and reports reasonably requested by the Disbursement Agent;

(ii) all progress reports provided by each Contractor pursuant to the Material
Construction Agreements and such additional information as the Bank Agent or the
Disbursement Agent may reasonably request;

(iii) copies of any applicable bailee or Lien waivers delivered pursuant to the
Phase II Primary Construction Contract;

(iv) if requested by the Disbursement Agent, a complete set of Final Plans and
Specifications, as in effect on such Quarterly Date; provided that the Company
shall maintain at all times at the Site a complete set of Final Plans and
Specifications as in effect from time to time;

(v) (a) a list of all Contracts and first tier Subcontracts entered into by the
Company or any Contractor as of such Quarterly Date with a contract price (or
expected aggregate amount to be paid in the case of “cost plus” contracts) in
excess of $15,000,000 and (b) copies of any Contracts and Subcontracts as may be
reasonably requested by the Disbursement Agent or the Bank Agent from time to
time; and

(vi) the Phase II Summary Anticipated Cost Report, the Phase II Anticipated Cost
Report, the Quarterly Requisition Report, the Phase II Project Budget, the Phase
II Project Schedule (in each case, as in effect from time to time) and an In
Balance Certificate substantially in the form of Exhibit O hereto.

(b) The Company shall deliver to the Disbursement Agent and the Bank Agent
promptly, but in no event later than twenty (20) days after the receipt thereof
by the Company, copies of (a) all Material Project Documents and Permits
described on Exhibit B that are obtained or entered into by the Company or any
other Loan Party after the Effective Date and (b) any material amendment,
supplement or other material modification to any Permit received by the Company
or any other Loan Party after the Effective Date.

 

9



--------------------------------------------------------------------------------

5.5 Certain Transfers from Completion Guaranty Deposit Account.

5.5.1 Event of Default; Bankruptcy. (a) Upon the request of the Collateral Agent
following the occurrence of an Event of Default, (b) immediately upon the
dissolution, liquidation or Bankruptcy of the Completion Guarantor or (c) upon
the request of the Collateral Agent following the occurrence of a breach by the
Completion Guarantor of any of its covenants and agreements under the Completion
Guaranty, the Company shall cause the Completion Guarantor to instruct the
Disbursement Agent to transfer to one of the Company Accounts from the
Completion Guaranty Deposit Account an amount equal to the amount of funds then
on deposit in the Completion Guaranty Deposit Account. In the event that the
Completion Guarantor fails to so instruct, the Disbursement Agent shall be
entitled to transfer such funds from the Completion Guaranty Deposit Account to
one of the Company Accounts, which transfer shall be effected as a dividend from
the Completion Guarantor to the Company. In the event that after the transfer of
such funds, such Event of Default or breach by the Completion Guarantor is cured
or waived, such funds shall be returned to the Completion Guaranty Deposit
Account (minus any portion of such funds that has been expended prior to the
date such Event of Default or breach is cured or waived) and shall be treated as
a capital contribution by the Company in the Completion Guarantor.

5.5.2 [RESERVED]

5.5.3 Completion Guaranty Deposit Account.

(a) At such times, if ever, as no other source of funds is available to the
Company for the timely payment of Project Costs allocated to the Phase II
Project in the Phase II Project Budget (other than funds available under clause
(v) of the definition of Available Funds), the Company shall instruct the
Disbursement Agent to transfer from the Completion Guaranty Deposit Account to
one of the Company Accounts funds in the amount required to timely pay all
Project Costs then due and payable.

(b) The Company shall not apply any funds on deposit in the Completion Guaranty
Deposit Account except as permitted in Sections 5.5.1 and 5.5.3(a) of this
Agreement.

5.6 Notices. Promptly, upon an officer of the Company acquiring notice or giving
notice, or upon an officer of the Company obtaining knowledge thereof, as the
case may be, the Company shall provide to the Disbursement Agent and the Bank
Agent written notice of:

5.6.1 Any Event of Default or Potential Event of Default of which it has
knowledge, specifically stating that an Event of Default or Potential Event of
Default has occurred and describing such Event of Default or Potential Event of
Default and any action being taken or proposed to be taken with respect to such
Event of Default or Potential Event of Default.

5.6.2 Any event, occurrence or circumstance which reasonably could be expected
to cause the Phase II Project to not be In Balance or render the Company
incapable of, or prevent the Company from (a) achieving the Phase II Opening
Date on or before the Phase II Scheduled Opening Date, (b) achieving Phase II
Completion on or before the Phase II Scheduled Completion Date, or (c) meeting
any material obligation of the Company under the Phase II Primary Construction
Contract or the other Material Project Documents as and when required
thereunder.

 

10



--------------------------------------------------------------------------------

5.6.3 Any termination or event of default or notice thereof under any Material
Project Document or any notice under Nevada Revised Statutes Section 624.610
issued by any Contractor.

5.6.4 Any change in the Responsible Officers of the Company, and such notice
shall include a certified specimen signature of any new officer so appointed
and, if requested by the Bank Agent or the Disbursement Agent, satisfactory
evidence of the authority of such new Responsible Officer.

5.6.5 Any proposed material change in the nature or scope of the Phase II
Project or the business or operations of the Company.

5.6.6 Any notice of any schedule delay delivered under the Phase II Primary
Construction Contract and all remedial plans and updates thereof.

5.6.7 [RESERVED].

5.6.8 Any other event or development which could reasonably be expected to have
a Material Adverse Effect.

5.6.9 “Substantial Completion” or “Final Completion” certificates or notices
thereof delivered under any Material Project Document.

5.7 Construction Consultant. The Company shall (and with respect to subsection
(a) below, the Company shall use commercially reasonable efforts to cause the
Contractors party to a Material Construction Agreement to):

(a) at the request of the Disbursement Agent, (i) communicate with and promptly
upon request by the Construction Consultant provide copies of all invoices,
documents, plans and other information reasonably requested by the Construction
Consultant relating to the work, (ii) authorize any material subcontractors or
subconsultants of any tier to communicate directly with the Construction
Consultant regarding the progress of the work, (iii) provide the Construction
Consultant with access to the Site and, subject to required safety precautions,
the construction areas, (iv) solely in the case of the Phase II Primary
Contractor, provide the Construction Consultant with reasonable working space
and access to telephone, copying and telecopying equipment and (v) otherwise
facilitate the Construction Consultant’s (A) review of the construction of the
Phase II Project, the Phase II Project Budget, the Phase II Project Schedule,
the Phase II Summary Anticipated Cost Reports, the Phase II Anticipated Cost
Reports and the Quarterly Requisition Reports and (B) preparation of the
certificates required hereby.

(b) pay or cause to be paid to the Construction Consultant all amounts required
hereunder and under the Construction Consultant Engagement Agreement.

 

11



--------------------------------------------------------------------------------

(c) in addition to any other consultation required hereunder, following each
Quarterly Date, upon the request of the Bank Agent, consult with the Bank Agent
regarding any adverse event or condition identified in any report prepared by
the Construction Consultant.

5.8 As-Built Survey. On or before the first Quarterly Date occurring after
completion of the foundation work for the Phase II Project, the Company shall
cause to be delivered to the Disbursement Agent an updated as-built survey that
reflects the Site as built and is reasonably satisfactory in form and substance
to the Title Insurer and the Disbursement Agent.

5.9 Payment and Performance Bonds. The Company shall cause each Payment and
Performance Bond received by the Company from any Contractor or Subcontractor in
excess of $25,000,000 to name the Collateral Agent as additional obligee and to
be in substantially the form of Exhibit J hereto or as otherwise approved by the
Disbursement Agent. Promptly after receipt thereof, the Company shall deliver
the originals of each such Payment and Performance Bond to the Disbursement
Agent.

5.10 [RESERVED]

5.11 [RESERVED]

5.12 [RESERVED]

5.13 Insurance. The Company shall, and shall cause each Loan Party to, at all
times maintain in full force and effect the insurance policies and programs
listed on Exhibit P.

5.14 Application of Insurance and Condemnation Proceeds.

5.14.1 Event of Loss. The Company shall direct that all amounts and proceeds
(including instruments) in respect of any Event of Loss, including the proceeds
of any insurance policy required to be maintained by the Company under the Bank
Credit Agreement (collectively, “Loss Proceeds”) at any time prior to the Phase
II Completion Date shall be applied in accordance with Section 2.24 of the Bank
Credit Agreement; provided, that in the event that any Loss Proceeds received
prior to the Phase II Completion Date are required, pursuant to Section 2.24 of
the Bank Credit Agreement, to be applied to the prepayment of “Obligations” (as
defined in the Bank Credit Agreement) under the Bank Credit Agreement, the
Company shall apply such Loss Proceeds to prepay the Loans and the 2014 Notes in
accordance with the Bank Credit Agreement and the 2014 Notes Indenture,
respectively, in each case, subject to the Intercreditor Agreement.

5.14.2 Loss Proceeds Received by Affiliates of the Company. If any Loss Proceeds
required to be applied as provided in Section 5.14.1 above are paid directly to
any affiliate of the Company by any insurer, reinsurer, Governmental Authority,
any landlord or grantor under the Affiliate Real Estate Agreements or such other
payor, (i) such Loss Proceeds shall be received in trust for the Company,
(ii) such Loss Proceeds shall be segregated from other funds of such affiliate
of the Company and (iii) the Company shall cause such of its affiliates to pay
such Loss Proceeds over to the Company in the same form as received (with any
necessary endorsement) for application in accordance with Section 5.14.1 above.

 

12



--------------------------------------------------------------------------------

ARTICLE 6.

NEGATIVE COVENANTS

The Company covenants and agrees, with and for the benefit of the Bank Agent,
the Bank Lenders and the Disbursement Agent, that it shall not:

6.1 Waiver, Modification, Termination and Amendment of Permits and Contracts.
Enter into, amend, modify, terminate (except in accordance with its terms),
supplement or waive a right or consent to the amendment, modification,
termination (except in accordance with its terms), supplementation or waiver of
any of the provisions of, or give any consent under (a) any Permit, the effect
of which could reasonably be expected to have a Material Adverse Effect, (b) the
Phase II Construction Guaranty or any Payment and Performance Bond in excess of
$25,000,000 without the consent of the Bank Agent (such consent not to be
unreasonably withheld) unless it could not reasonably be expected to have an
adverse effect on the Company or any Bank Lender or (c) any other Contract, the
effect of which could reasonably be expected to have a Material Adverse Effect;
except, in each case, only in accordance with the procedures set forth in
Section 6.1.1 or 6.1.2 below, as applicable. Subject to the foregoing, the
Company may:

6.1.1 Enter into Contracts consistent with the Final Plans and Specifications,
the Phase II Project Schedule and the Phase II Project Budget, as each is in
effect from time to time. Each such Contract shall be permitted so long as the
Company shall have satisfied the following conditions: (a) if entering into such
Contract will have the effect of a Scope Change, the Company shall have complied
with the provisions of Section 6.2, and (b) for Contracts relating to the Phase
II Project with a total contract amount or value in excess of $150,000,000, the
Majority of the Arrangers shall have approved such Contract (such approval not
to be unreasonably withheld or delayed); and

6.1.2 From time to time, amend any Contracts so long as, if such amendment will
have the effect of a Scope Change, the Company shall have complied with the
provisions of Section 6.2.

6.2 Scope Changes. Direct, consent to or enter into any Scope Change if such
Scope Change:

(a) will cause the Phase II Project not to be In Balance; or

(b) will cause the Phase II Project to no longer be consistent with the minimum
standards set forth in Exhibit E, unless the Company obtains the Required Scope
Change Approval with respect to such Scope Change.

6.3 Project Budget and Project Schedule Amendment. Amend, modify, allocate,
re-allocate or supplement or consent to the amendment, modification, allocation,
re-allocation or supplementation of, any of the Line Item Categories or other
provisions of the Phase II Project Budget or modify or extend the Phase II
Scheduled Opening Date or the Phase II Scheduled Completion Date, except as
follows:

6.3.1 Permitted Budget Amendments.

(a) Concurrently with the implementation of any Scope Change, the Company shall
amend the Phase II Project Budget in accordance with the provisions of
Section 6.3.1(c) to the extent necessary so that the amount set forth therein
for each Line Item Category shall reflect all Scope Changes that have been made
to such Line Item Category.

 

13



--------------------------------------------------------------------------------

(b) The Company may from time to time amend the Phase II Project Budget in
accordance with the provisions of Section 6.3.1(c) in order to increase,
decrease or otherwise reallocate amounts allocated to specific Line Item
Categories.

(c) Increases or decreases to the aggregate amount budgeted for any Line Item
Category allocated to the Phase II Project in the Phase II Project Budget will
only be permitted to the extent that, after giving effect to such increases or
decreases, (A) the Phase II Project shall remain In Balance and (B) the
aggregate amount budgeted for each Line Item Category accurately reflects the
aggregate amounts anticipated to be incurred with respect to such Line Item
Category.

(d) Promptly but no more than ten (10) Banking Days after implementing any
amendment to the Phase II Project Budget, the Company shall deliver to the
Disbursement Agent a copy of the amended Phase II Project Budget along with an
explanation of the amendment and such information as may be reasonably requested
by the Disbursement Agent to verify that the foregoing provisions of this
Section 6.3.1 have been complied with.

6.3.2 Permitted Schedule Amendments.

(a) The Company may, from time to time, amend the Phase II Project Schedule to
extend the Phase II Scheduled Opening Date or the Phase II Scheduled Completion
Date but not beyond the Outside Phase II Opening Deadline and the Outside Phase
II Completion Deadline, respectively, by delivering to the Disbursement Agent a
Project Schedule Amendment Certificate (i) containing a revised Phase II Project
Schedule reflecting the new Phase II Scheduled Opening Date or Phase II
Scheduled Completion Date, as the case may be, and (ii) complying with the
provisions of Section 6.3.1(c) with respect to the changes in the Phase II
Project Budget that will result from such extension.

(b) If an Event of Force Majeure occurs, then the Company shall be permitted to
extend the Outside Phase II Opening Deadline to the extent that the Company
certifies in writing to the Disbursement Agent that such extension is reasonably
necessary to overcome any delays caused by the Event of Force Majeure, provided
that no such extension may extend beyond March 31, 2010. If an Event of Force
Majeure occurs, then the Company shall be permitted to extend the Outside Phase
II Completion Deadline to the extent that the Company certifies in writing to
the Disbursement Agent that such extension is reasonably necessary to overcome
any delays caused by the Event of Force Majeure, provided that no such extension
may extend beyond June 30, 2010.

6.3.3 Amendment Certificates. Upon submission of a duly executed Project
Schedule Amendment Certificate for the Phase II Project to the Disbursement
Agent, together with all appendices required pursuant thereto, such amendment
shall become effective hereunder, and the Phase II Project Budget and, if
applicable, the Phase II Project Schedule and the Phase II Scheduled Opening
Date or Phase II Scheduled Completion Date, as the case may be, shall thereafter
be as so amended.

 

14



--------------------------------------------------------------------------------

6.4 Additional Construction Agreements. Enter into or become party to any
Material Construction Agreement except upon delivery to the Bank Agent of a
Consent from each third party to such Material Construction Agreement.

6.5 Liens Releases. Subject to the proviso in Section 6.7, make any payments for
Project Costs unless the Company shall have delivered or caused to be delivered
to the Disbursement Agent, no later than fifteen (15) days after each Quarterly
Date, duly executed acknowledgments of payments and unconditional releases of
mechanics’ and materialmen’s liens substantially in the form of Exhibit F-1 from
the Contractors and Subcontractors listed in clauses (a) and (b) below for all
work, services and materials, including equipment and fixtures of all kinds,
done, performed or furnished for the construction of the Phase II Project
through the last day of the month immediately prior to the month in which each
Quarterly Date occurs, except for such work, services and materials the payment
for which does not exceed, in the aggregate $10,000,000 and is being disputed in
good faith, so long as (1) such proceedings shall not involve any substantial
danger of the sale, forfeiture or loss of the Phase II Project, or any Mortgaged
Property, as the case may be, title thereto or any interest therein and shall
not interfere in any material respect with either Project or any Mortgaged
Property and (2) adequate cash reserves have been provided therefor through an
allocation in the Phase II Anticipated Cost Report delivered on such Quarterly
Date. The Persons required to provide such lien releases are:

(a) The Phase II Primary Contractor and each of its first tier trade
subcontractors and materialmen under the Phase II Primary Construction Contract,
in each case performing work with a contract price (or expected aggregate amount
to be paid in the case of “cost-plus” contracts) in excess of $25,000; and

(b) (A) Each Contractor party to a “fixed price” contract and (B) each other
Contractor and each of its first tier trade subcontractors and materialmen, in
each case performing work with a contract price (or expected aggregate amount to
be paid in the case of “cost-plus” contracts) in excess of $100,000 (or with
respect to suppliers and vendors who are located outside the United States and
do not provide labor at the Site, $200,000).

Notwithstanding the foregoing, if the Company or any Contractor does not obtain
any of the foregoing waivers and releases of liens required above (collectively,
“Outstanding Releases”), then instead of delivering such Outstanding Releases,
the Company may obtain and provide to the Disbursement Agent from the Title
Insurer bonds or endorsements to the title insurance policies reasonably
satisfactory to the Disbursement Agent insuring the lien free status of the work
and the Mortgaged Property; provided, however, that at no time shall the
aggregate of all Outstanding Releases represent work with an aggregate value in
excess of $2,000,000.

6.6 Title Policy Endorsement. Subject to the proviso in Section 6.7, make any
payments for Project Costs unless the Company shall have caused the Title
Insurer to provide to the Disbursement Agent on each Quarterly Date an
endorsement to the Title Policy (such endorsement to be dated as of the
applicable Quarterly Date) in the form of a 122 CLTA Endorsement insuring the
continuing

 

15



--------------------------------------------------------------------------------

priority of the Lien of each Deed of Trust as security for the Obligations under
the Financing Agreements and confirming and/or insuring that (a) since the
previous Quarterly Date, there has been no change in the condition of title
unless permitted by the Financing Agreements and (b) there are no intervening
liens or encumbrances which may then or thereafter take priority over the
respective Liens of the Deeds of Trust other than Permitted Encumbrances and
such intervening liens or encumbrances securing amounts the payment of which is
being disputed in good faith by the Company, so long as the Disbursement Agent
has received confirmation from the Bank Agent that the Title Insurer has
delivered to the Bank Agent and the 2014 Notes Indenture Trustee (or the
Collateral Agent on their behalf) any endorsement to the Title Policy required
or reasonably desirable to assure against loss to the Secured Parties due to the
priority of such lien or encumbrance.

6.7 Construction Progress. Make any payments for Project Costs if:

(a) a Potential Event of Default or Event of Default has occurred and is
continuing;

(b) the Phase II Project is not In Balance; or

(c) the Disbursement Agent shall have determined (whether or not in consultation
with the Construction Consultant) and notified the Company in writing that any
of the documents or information provided by the Company to the Disbursement
Agent in respect of any Quarterly Date is inaccurate in any material respect;

provided, that if, at any time and from time to time, the Company shall be
unable to make payments for Project Costs for any reason other than as a result
of the Phase II Project not being In Balance, then the Company shall be entitled
to allow Affiliates of the Company (other than any Loan Party) to pay Project
Costs then due and owing and to later reimburse such Affiliates for the payments
of such Project Costs from amounts on deposit in the Company Accounts
(including, but only to the extent permitted under Section 5.5.3, the Completion
Guaranty Deposit Account) or drawn under the Bank Credit Facility at the time
(if any) that the Company is no longer prohibited from making any payments for
Project Costs.

6.8 Contracts for Phase II Project. Incur more than Five Hundred Million Dollars
($500,000,000) in Project Costs with respect to the Phase II Project unless and
until (a) the Company shall have executed the Phase II Primary Construction
Contract, which shall be in excess of at least fifty percent (50%) of the total
costs reflected in the Phase II Project Budget, (b) a copy of the Phase II
Primary Construction Contract shall have been delivered to the Construction
Consultant and (c) the Phase II Primary Construction Contract shall have been
approved by the Disbursement Agent and the Construction Consultant (such
approval not to be unreasonably withheld). The Phase II Primary Construction
Contract shall be consistent with the Phase II Project Budget, the Phase II
Project Schedule and the Final Plans and Specifications for the Phase II
Project.

 

16



--------------------------------------------------------------------------------

ARTICLE 7.

EVENTS OF DEFAULT

7.1 Events of Default. The occurrence of any of the following events shall
constitute an event of default (“Event of Default”) hereunder:

7.1.1 Other Financing Documents. The occurrence of an “Event of Default” under
and as defined in the (a) Bank Credit Agreement or (b) 2014 Notes Indenture.

7.1.2 Failure to Demonstrate Balancing. The failure of the Phase II Project to
be In Balance and such failure shall continue for sixty (60) days without being
cured.

7.1.3 Covenants.

(a) The Company shall fail to perform or observe any of its obligations under
Sections 5.5.1, 5.5.3, 5.14, 6.1, 6.2, 6.3, 6.5, 6.6, 6.7, or 6.8 hereof; or

(b) The Company shall fail to perform or observe any of its obligations under
Articles 5 or 6 hereof (other than those listed in Sections 7.1.3(a) above)
where such default shall not have been remedied within thirty (30) days after
the earlier of (i) the Company or any other Loan Party becoming aware of such
breach or default or (ii) notice of such failure from the Disbursement Agent or
the Bank Agent to the Company.

7.1.4 Breach of Material Construction Agreements.

(a) Any Loan Party shall breach or default (after giving effect to applicable
cure periods and grace periods) under any term, condition, provision, covenant,
representation or warranty contained in any Material Construction Agreement in
any material respect and such breach or default shall continue unremedied for
thirty (30) days after the earlier of (i) the Company or any other Loan Party
becoming aware of such breach or default or (ii) receipt by the Company or any
other Loan Party of notice from the Disbursement Agent or the Bank Agent of such
breach or default; provided, however, that if the breach or default is
reasonably susceptible to cure within forty-five (45) days but cannot be cured
within such thirty (30) days despite such other party’s good faith and diligent
efforts to do so, the cure period shall be extended as is reasonably necessary
beyond such thirty (30) day period (but in no event shall such cure period, as
extended, be longer than forty-five (45) days in the aggregate) if remedial
action reasonably likely to result in cure is promptly instituted within such
thirty (30) day period and is thereafter diligently pursued until the breach or
default is corrected; or

(b) Any party (other than any Loan Party) shall breach or default (after giving
effect to applicable cure periods and grace periods) in any material respect
under any term, condition, provision, covenant, representation or warranty
contained in any Material Construction Agreement and such breach or default
shall continue unremedied for thirty (30) days after the earlier of (i) the
Company or any other Loan Party becoming aware of such breach or default or
(ii) receipt by the Company or any other Loan Party of notice from the Bank
Agent of such breach or default; provided, however, that (A) if the breach or
default is reasonably susceptible to cure within ninety (90) days but cannot be
cured within such thirty (30) days despite such other party’s good faith and
diligent efforts to do so, the cure period shall be extended as is reasonably
necessary beyond such thirty (30) day period (but in no event shall such cure
period, as extended, be longer than ninety (90) days in the aggregate) if
remedial action reasonably likely to result in cure is promptly instituted
within such thirty (30) day period and is thereafter diligently pursued until
the breach or default is corrected and (B) no Potential

 

17



--------------------------------------------------------------------------------

Event of Default or Event of Default shall be deemed to have occurred as a
result of such breach if the Company provides written notice to the Bank Agent
promptly upon (but in no event more than five (5) Banking Days after) the
Company or any Loan Party becoming aware of such breach that the Company intends
to replace such Material Construction Agreement (or that replacement is not
necessary) and (1) within ninety (90) days of such breach the Company obtains a
replacement obligor or obligors reasonably acceptable to the Disbursement Agent
(in consultation with the Construction Consultant) for the affected party (if in
the judgment of the Disbursement Agent (in consultation with the Construction
Consultant) a replacement is necessary), (2) the Company enters into a
replacement Material Construction Agreement on terms no less beneficial, taken
as a whole, to the Company and the Secured Parties in any material respect than
the Contract so breached within ninety (90) days of such breach (if in the
reasonable judgment of the Disbursement Agent (in consultation with the
Construction Consultant) a replacement is necessary); provided, however that the
replacement Material Construction Agreement may require the Company to pay
amounts to the replacement obligor in excess of those that would have been
payable under the breached Material Construction Agreement if such additional
payments do not cause the Phase II Project to fail to be In Balance and (3) such
breach or default, after considering any replacement obligor and replacement
Contract and the time required to implement such replacement, has not had and
could not reasonably be expected to have a Material Adverse Effect; or

(c) The Company shall have received a “stop work” notice under Nevada Revised
Statutes Section 624.610 with respect to any Material Construction Agreement.

7.1.5 Termination or Invalidity of Material Construction Agreements; Abandonment
of Projects.

(a) Any of the Material Construction Agreements shall have terminated (other
than in accordance with its terms), become invalid or illegal, or otherwise
ceased to be in full force and effect, provided that with respect to any
Material Construction Agreement, no Potential Event of Default or Event of
Default shall be deemed to have occurred as a result of such termination if the
Company provides written notice to the Bank Agent promptly upon (but in no event
more than five (5) Banking Days after) the Company, the Phase II Construction
Guarantor or any Loan Party becoming aware of such Material Construction
Agreement ceasing to be in full force or effect that the Company intends to
replace such Material Construction Agreement (or that replacement is not
necessary) and (i) within ninety (90) days of such event the Company obtains a
replacement obligor or obligors reasonably acceptable to the Disbursement Agent
(in consultation with the Construction Consultant), for the affected party (if
in the judgment of the Disbursement Agent (in consultation with the Construction
Consultant) a replacement is necessary), (ii) the Company enters into a
replacement Material Construction Agreement, on terms no less beneficial, taken
as a whole, to the Company and the Secured Parties in any material respect than
the Material Construction Agreement so terminated, within ninety (90) days of
such termination (if in the reasonable judgment of the Disbursement Agent (in
consultation with the Construction Consultant) a replacement is necessary);
provided, however that the replacement Material Construction Agreement may
require the Company to pay additional amounts to the replacement obligor that
would have otherwise been payable under the terminated Material Construction
Agreement if such additional payments in the reasonable judgment of the
Disbursement Agent, in consultation with the Construction Consultant, do not
cause the Company to fail to be In Balance and (iii) such termination, after
considering any replacement obligor and replacement Material Construction
Agreement and the time required to implement such replacement, has not had and
could not reasonably be expected to have a Material Adverse Effect;

 

18



--------------------------------------------------------------------------------

(b) The Company shall abandon the Phase II Project for a period of 45 days, or
otherwise cease to pursue the operations of the Phase II Project for a period of
forty-five (45) days; provided, however, that such forty-five (45)-day period
may be extended as is reasonably necessary as a result of any Event of Force
Majeure (but in no event shall such period, as extended, be longer than ninety
(90) days in the aggregate).

7.1.6 Schedule; Completion.

(a) Failure to achieve the Phase II Opening Date on or before the Phase II
Scheduled Opening Date; or

(b) Failure to achieve the Phase II Completion Date on or before the Phase II
Scheduled Completion Date;

in each case unless, within three (3) Business Days after the occurrence of such
failure, the Company extends, as and to the extent permitted under
Section 6.3.2, the Phase II Scheduled Opening Date or the Phase II Scheduled
Completion date, as applicable.

7.1.7 Representations and Warranties; Information. Any representation or
warranty made or deemed made by the Company herein, or any information contained
in any certificate, document or financial or other statement furnished by it at
any time under or in connection with this Agreement shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made.

7.2 Remedies. Upon the occurrence and during the continuation of an Event of
Default, the Bank Agent and the Disbursement Agent may, without further notice
refuse to make any extensions of credit under the Bank Credit Agreement or make
or allow any payments or disbursements for the payment of Project Costs from any
Company Account or other funds held by the Disbursement Agent by or on behalf of
the Company.

The Bank Agent (acting under the Bank Credit Agreement) shall be entitled to
waive any Potential Event of Default or Event of Default without the consent of
any other Person. If the Bank Agent so waives any Potential Event of Default or
Event of Default, such Potential Event of Default or Event of Default shall
cease to continue for all purposes of this Agreement and the other Financing
Agreements. Any cure or waiver of any “Event of Default” under the Bank Credit
Agreement that is effective under the terms of the Bank Credit Agreement shall
automatically cure an Event of Default under clause (a) of Section 7.1.1. Any
cure or waiver of any “Event of Default” under the 2014 Notes Indenture that is
effective under the terms of the 2014 Notes Indenture shall automatically cure
an Event of Default under clause (b) of Section 7.1.1.

 

19



--------------------------------------------------------------------------------

ARTICLE 8.

CONSULTANTS AND REPORTS

8.1 Removal and Fees. Only the Bank Agent in its sole discretion may remove from
time to time the Independent Consultants and upon such removal a replacement
acceptable to the Bank Agent (in its sole discretion) and the Company (so long
as no Event of Default then exists) shall be appointed. Notice of any
replacement Independent Consultant shall be given by the Bank Agent to the
Disbursement Agent, the Company and the Independent Consultant being replaced.
All reasonable fees and out-of-pocket expenses of the Independent Consultants
(whether the original ones or replacements) shall be paid by the Company. The
Bank Agent will reasonably consult with the Company on a regular basis with
respect to on-going costs of the Independent Consultants and unless no Event of
Default shall have occurred and be continuing, if requested by the Company, the
Bank Agent may agree with the Company that such costs be subject to a reasonable
fee cap. The Company has reviewed the Construction Consultant’s Engagement
Agreement and hereby agrees to reimburse the Disbursement Agent and the Bank
Agent for the fees of the Construction Consultant set forth therein.

8.2 Duties. The Disbursement Agent shall cause the Independent Consultants to be
contractually obligated to the Disbursement Agent and the Bank Agent to carry
out the activities required of them in this Agreement, the Bank Credit Agreement
and in the Construction Consultant Engagement Agreement and as otherwise
requested by the Bank Agent. The Company acknowledges that it will not have any
cause of action or claim against any Independent Consultant resulting from any
decision made or not made, any action taken or not taken or any advice given by
such Independent Consultant in the due performance in good faith of its duties,
except to the extent arising from the gross negligence or willful misconduct of
such Independent Consultant.

8.3 Acts of Disbursement Agent. The Disbursement Agent will take such actions as
the Bank Agent or the Company may reasonably request to cause the Independent
Consultants to act diligently in the issuance of all certificates required to be
delivered by the Independent Consultants hereunder and to otherwise fulfill
their obligations to the Disbursement Agent and the Bank Agent as described in
the first sentence of Section 8.2.

ARTICLE 9.

THE DISBURSEMENT AGENT

9.1 Appointment and Acceptance. Subject to and on the terms and conditions of
this Agreement, the Bank Agent and each Bank Lender (by its execution and
delivery of the Bank Credit Agreement or acceptance of an assignment thereof in
accordance with the terms of the Bank Credit Agreement) hereby irrevocably
appoint and authorize the Disbursement Agent to act on their behalf hereunder
and under the Collateral Account Agreements. The Disbursement Agent accepts such
appointment and agrees to exercise commercially reasonable efforts and utilize
commercially prudent practices in the performance of its duties hereunder
consistent with those of similar institutions holding collateral, administering
construction loans and disbursing disbursement control funds.

 

20



--------------------------------------------------------------------------------

9.2 Duties and Liabilities of the Disbursement Agent Generally.

9.2.1 Commencing upon execution and delivery hereof, the Disbursement Agent
shall have the right to meet periodically at reasonable times, however no less
frequently than quarterly, upon three (3) Banking Days’ notice, with
representatives of the Company, the Construction Consultant and the Phase II
Primary Contractor. The Disbursement Agent may (or may instruct the Construction
Consultant to) perform such inspections of the Phase II Project as it deems
reasonably appropriate in the performance of its duties hereunder and may
request the Construction Consultant to review and approve any items received by
the Disbursement Agent hereunder. In addition, the Disbursement Agent shall have
the right at reasonable times upon prior notice to review all relevant
information (including Project Documents) in the Company’s possession supporting
the amendments to the Phase II Project Budget, amendments to any Project
Documents and any certificates in support of any of the foregoing, to inspect
materials stored on the Mortgaged Property or at any other location, to review
the insurance required pursuant to the terms of the Financing Agreements, to
confirm receipt of endorsements from the Title Insurer insuring the continuing
priority of the liens of the Deeds of Trust, and to examine the Plans and
Specifications and all shop drawings relating to the Projects. The Disbursement
Agent is authorized to contact (or to instruct the Construction Consultant to
contact) any Contractor for purposes of confirming receipt of progress payments.
The Company agrees to cooperate with the Disbursement Agent in assisting the
Disbursement Agent to perform its duties hereunder and to take such further
steps as the Disbursement Agent reasonably may request in order to facilitate
the Disbursement Agent’s performance of its obligations hereunder.

9.2.2 Powers, Rights and Remedies. The Disbursement Agent is authorized to take
such actions and to exercise such powers, rights and remedies under this
Agreement as are specifically delegated or granted to the Disbursement Agent by
the terms hereof, together with such powers, rights and remedies as are
reasonably incidental thereto. The Disbursement Agent agrees to act in
accordance with the instructions of the Bank Agent and in the absence of such
instructions shall take such actions or refrain from acting as it deems
reasonable subject to any express requirements of this Agreement.

9.2.3 No Risk of Own Funds. None of the provisions of this Agreement shall
require the Disbursement Agent to expend or risk its own funds or otherwise to
incur any personal financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers (in the absence of
gross negligence or willful misconduct on the part of the Disbursement Agent, as
finally, judicially determined by a court of competent jurisdiction) if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

9.2.4 No Imputed Knowledge. Notwithstanding anything to the contrary in this
Agreement, if the entity acting as Disbursement Agent also serves as the
Collateral Agent or Bank Agent under the Financing Agreements, and except if
such functions shall be performed by the same individuals within such entity, to
the maximum extent permitted by law, the Disbursement Agent shall not be deemed
to have any knowledge of any fact known to such entity in its capacity as the
Collateral Agent or Bank Agent by reason of the fact that the Disbursement Agent
and the Collateral Agent or Bank Agent, as the case may be, are the same entity.
Except as aforesaid, no knowledge of the Collateral Agent or Bank Agent shall be
attributed to the Disbursement Agent. The Disbursement Agent’s duties and
functions hereunder shall in no way impair or affect

 

21



--------------------------------------------------------------------------------

any of the rights and powers of, or impose any duties or obligations upon the
Disbursement Agent in its capacity as Bank Agent or as Bank Lender. With respect
to its participation in the extensions of credit under the Bank Credit
Agreement, the Disbursement Agent shall have the same rights and powers
thereunder as the Bank Agent or any Bank Lender and may exercise the same as
though it were not performing its duties and functions hereunder. The
Disbursement Agent and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of banking, trust, financial advisory or other
business with the Company or any of its Affiliates, and may accept fees and
other consideration from the Company for services in connection with this
Agreement and otherwise without having to account for the same to the Bank
Lenders. Each party hereto acknowledges that, as of the Effective Date, Deutsche
Bank Trust Company Americas and its Affiliates are, in addition to acting as the
Disbursement Agent hereunder, also acting as the initial Bank Agent, Securities
Intermediary, Collateral Agent, investment manager on behalf of the Loan
Parties, and may be a Bank Lender.

9.3 Particular Duties and Liabilities of the Disbursement Agent.

9.3.1 Reliance For Instructions. The Disbursement Agent may, from time to time,
in the event that any matter arises as to which specific instructions are not
provided herein, request directions from the Bank Agent with respect to such
matters and may refuse to act until so instructed and shall be fully protected
in acting or refusing to act in accordance with such instructions.

9.3.2 Notice of Events of Default. The Disbursement Agent shall notify the Bank
Agent of an Event of Default or a Potential Event of Default known to it (which
has not been cured or waived).

9.3.3 Reliance Generally. The Disbursement Agent may rely and shall be protected
in acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval or other
paper or document believed by it on reasonable grounds to be genuine and to have
been signed or presented by the proper party or parties. Notwithstanding
anything else in this Agreement to the contrary, in performing its duties
hereunder (including, without limitation, determining that any of the Phase II
Completion, Phase II Final Completion or Completion Guaranty Release Dates have
occurred), making any other determinations or taking any other actions
hereunder, the Disbursement Agent shall be entitled to rely on certifications
from the Company (and, where contemplated herein, certifications from third
parties, including the Construction Consultant and the Phase II Primary
Contractor) as to the satisfaction of any requirements and/or conditions imposed
by this Agreement. The Disbursement Agent shall not be required to conduct any
independent investigation as to the accuracy, veracity or completeness of any
such items or to investigate any other facts or circumstances to verify
compliance by the Company with its obligations hereunder. Furthermore, unless
specifically required hereunder, the Disbursement Agent shall not be required to
review, nor request that the Construction Consultant review, any documents
information or other materials provided to the Disbursement Agent by the
Company. None of the rights granted herein to the Disbursement Agent shall be
construed as creating any obligation on the part of the Disbursement Agent to
exercise such rights.

 

22



--------------------------------------------------------------------------------

9.3.4 Court Orders. The Disbursement Agent is authorized, in its exclusive
discretion, to obey and comply with all writs, orders, judgments or decrees
issued by any court or administrative agency affecting any money, documents or
things held by the Disbursement Agent. The Disbursement Agent shall not be
liable to any of the parties hereto, their successors, heirs or personal
representatives by reason of the Disbursement Agent’s compliance with such
writs, orders, judgments or decrees, notwithstanding the fact that such writ,
order, judgment or decree is later reversed, modified, set aside or vacated.

9.3.5 Requests, etc. of the Company. Any request, direction, order or demand of
the Company mentioned herein shall be sufficiently evidenced (unless other
evidence in respect thereof be herein specifically prescribed) by an instrument
signed by one of its Responsible Officers and any resolution of the Company may
be evidenced to the Disbursement Agent by a copy thereof certified by the
Secretary or an Assistant Secretary of the Company.

9.3.6 Reliance on Opinions of Counsel. The Disbursement Agent may consult with
counsel and any written opinion of counsel shall be full and complete
authorization and protection in respect of any action taken or omitted by it
hereunder in good faith and in accordance with such opinion of counsel except to
the extent the Disbursement Agent is grossly negligent or engages in willful
misconduct as finally judicially determined by a court of competent
jurisdiction.

9.3.7 Action through Agents or Attorneys. The Disbursement Agent may execute any
of the trusts or powers hereunder or perform any duties hereunder either
directly or by or through agents or attorneys appointed with due care and the
Disbursement Agent shall not be responsible for any act on the part of any agent
or attorney so appointed.

9.3.8 Disagreements.

(a) In the event of any disagreement between the Bank Agent and the Company or
any other Person or Persons whether or not named herein, and adverse claims or
demands are made in connection with or for any of the investments or amounts
held pursuant to this Agreement, the Disbursement Agent shall be entitled at its
option to refuse to comply with any such claim or demand so long as such
disagreement shall continue, and in so doing, the Disbursement Agent shall not
be or become liable for damages or interest to the Bank Agent or the Company or
any other Person or Persons for the Disbursement Agent’s failure or refusal to
comply with such conflicting or adverse claims or demands. The Disbursement
Agent shall be entitled to continue so to refrain and refuse so to act until:

(i) the rights of the adverse claimants have been fully adjudicated in the court
assuming and having jurisdiction of the claimants and the investments and
amounts held pursuant to this Agreement; or

(ii) all differences shall have been adjusted by agreement, and the Disbursement
Agent shall have been notified thereof in writing by all persons deemed by the
Disbursement Agent, in its sole discretion, to have an interest therein.

(b) In addition, the Disbursement Agent, in its sole discretion, may file a suit
in interpleader for the purpose of having the respective rights of all claimants
adjudicated, and may deposit with the court all of the investments and amounts
held pursuant to this Agreement. The Company agrees to pay all costs and
reasonable counsel fees incurred by the Disbursement Agent in such action, said
costs and fees to be included in the judgment in any such action.

 

23



--------------------------------------------------------------------------------

9.4 Segregation of Funds and Property Interest. Monies and other property
received by the Disbursement Agent shall, until used or applied as herein
provided, be held for the purposes for which they were received, and shall be
segregated from other funds except to the extent required herein or by law. To
the extent that the Disbursement Agent also acts as securities intermediary,
(a) the Disbursement Agent shall note in its records that all funds and other
assets in the Company Accounts have been pledged to the Collateral Agent for the
benefit of all or certain of the Secured Parties and that the Disbursement Agent
is holding such items for the Collateral Agent and (b) the Disbursement Agent
shall note in its records that all funds and other assets in the Bank Proceeds
Account have been pledged to the Collateral Agent for the benefit of the Bank
Lenders. Accordingly, all such funds and assets shall not be within the
bankruptcy “estate” (as such term is used in 11 U.S.C. § 541) of the
Disbursement Agent. The Disbursement Agent shall not be under any liability for
interest on any monies received by it hereunder, except as otherwise specified
in this Agreement. The Disbursement Agent hereby expressly waives any right of
set-off or similar right it may have against or in relation to the Company
Accounts and any monies, Permitted Investments or other amounts on deposit
therein.

9.5 Compensation and Reimbursement of the Disbursement Agent. The Company
covenants and agrees to pay to the Disbursement Agent from time to time, and the
Disbursement Agent shall be entitled to, the fees set forth in the Disbursement
Agent Fee Letter, and the Company will further pay or reimburse the Disbursement
Agent upon its request for all reasonable out-of-pocket expenses, disbursements
and advances incurred or made by the Disbursement Agent in accordance herewith.
The obligations of the Company under this Section 9.5 to compensate the
Disbursement Agent and to pay or reimburse the Disbursement Agent for reasonable
expenses, disbursements and advances shall constitute additional Obligations
(and shall be deemed permitted indebtedness under each Financing Agreement)
hereunder and shall survive the satisfaction and discharge of this Agreement.

9.6 Qualification of the Disbursement Agent. The Disbursement Agent hereunder
shall at all times be a corporation with offices in New York City, New York
which (a) is authorized to exercise corporation trust powers, (b) is subject to
supervision or examination by the applicable Governmental Authority, (c) shall
have a combined capital and surplus of at least Five Hundred Million
Dollars ($500,000,000), (d) shall have a long-term credit rating of not less
than A- or A3, respectively, by S&P or Moody’s; and provided, that any such bank
with a long-term credit rating of A- or A3 shall not cease to be eligible to act
as Disbursement Agent upon a downward change in either such rating of no more
than one category or grade of such minimum rating, as the case may be; and
(e) with respect to any replacement of the Person acting as Disbursement Agent
as of the Effective Date, shall be acceptable to each of the Bank Agent and the
Company (so long as no Potential Event of Default or Event of Default then
exists). In case at any time the Disbursement Agent shall cease to be eligible
in accordance with the provisions of this Section 9.6, the Disbursement Agent
shall resign immediately upon appointment of a successor Disbursement Agent in
accordance with Section 9.7.

 

24



--------------------------------------------------------------------------------

9.7 Resignation and Removal of the Disbursement Agent. The Bank Agent shall have
the right should it reasonably determine that the Disbursement Agent has
breached or failed to perform its obligations hereunder or has engaged in
willful misconduct or gross negligence, upon the expiration of thirty (30) days
following delivery of written notice of substitution to the Disbursement Agent
and the Company, to cause the Disbursement Agent to be relieved of its duties
hereunder and to select a substitute disbursement agent to serve hereunder. The
Disbursement Agent may resign at any time upon sixty (60) days’ written notice
to all parties hereto. Such resignation shall take effect upon the earlier of
receipt by the Disbursement Agent of an instrument of acceptance executed by a
successor disbursement agent meeting the qualifications set forth in Section 9.6
and consented to by the other parties hereto or sixty (60) days after the giving
of such notice. Upon selection of a substitute disbursement agent, the Bank
Agent and the Company and the substitute disbursement agent shall enter into an
agreement substantially identical to this Agreement and, upon appointment of a
substitute disbursement agent, the Disbursement Agent shall promptly transfer to
the substitute disbursement agent originals of all books, records, and other
documents in the Disbursement Agent’s possession relating to this Agreement and
the transactions contemplated hereby.

9.8 Merger or Consolidation of the Disbursement Agent. Any corporation into
which the Disbursement Agent may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Disbursement Agent shall be a party, or any
corporation succeeding to the corporate trust business of the Disbursement
Agent, shall, if eligible hereunder, be the successor of the Disbursement Agent
hereunder; provided, that such corporation shall be eligible under the
provisions of Section 9.6 without the execution or filing of any paper with any
party hereto or any further act on the part of any of the parties hereto except
where an instrument of transfer or assignment is required by law to effect such
succession, anything herein to the contrary notwithstanding.

9.9 Statements; Information. The Disbursement Agent shall provide to the Bank
Agent and the Company a monthly statement of all deposits to, and disbursements
from, each account maintained with it and interest and earnings credited to each
account established and maintained hereunder by the Disbursement Agent.

9.10 Limitation of Liability. The Disbursement Agent’s responsibility and
liability under this Agreement shall be limited as follows: (a) the Disbursement
Agent does not represent, warrant or guaranty to the Bank Agent or the Bank
Lenders the performance by the Company, the Phase II Construction Guarantor, the
Construction Consultant or any Contractor or Subcontractor of their respective
obligations under the Operative Documents and shall have no duty to inquire of
any Person whether a Potential Event of Default or an Event of Default has
occurred and is continuing; (b) the Disbursement Agent shall have no
responsibility to the Company, the Bank Agent or the Lenders as a consequence of
performance by the Disbursement Agent hereunder except for any bad faith, fraud,
gross negligence or willful misconduct of the Disbursement Agent as finally
judicially determined by a court of competent jurisdiction; (c) the Company
shall remain solely responsible for all aspects of its business and conduct in
connection with the Projects, including but not limited to the quality and
suitability of the Plans and Specifications, the supervision of the work of
construction, the qualifications, financial condition and performance of all
architects, engineers, contractors, subcontractors, suppliers,

 

25



--------------------------------------------------------------------------------

consultants and property managers, the accuracy of all applications for payment,
and the proper application

of all disbursements; and (d) the Disbursement Agent is not obligated to
supervise, inspect or inform the Company or any of the Secured Parties of any
aspect of the development, construction or operation of the Projects or any
other matter referred to above. The Bank Agent and each Bank Lender (by its
execution and delivery of the Bank Credit Agreement or acceptance of an
assignment thereof in accordance with the terms of the Bank Credit Agreement)
has made its own independent investigation of the financial condition and
affairs of the Loan Parties in connection with the making of the extensions of
credit contemplated by the Financing Agreements and has made and shall continue
to make its own appraisal of the creditworthiness of the Loan Parties. Except as
specifically set forth herein, the Disbursement Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of the Bank Agent or Bank Lenders
or to provide the Bank Agent or any Bank Lender with any credit or other
information with respect thereto. The Disbursement Agent shall not have, by
reason of this Agreement, a fiduciary relationship in respect of the Bank Agent
or any Bank Lender; and nothing in this Agreement, expressed or implied, is
intended to or shall be so construed as to impose upon the Disbursement Agent
any obligations in respect of this Agreement except as expressly set forth
herein or therein. The Disbursement Agent shall have no duties or obligations
hereunder except as expressly set forth herein, shall be responsible only for
the performance of such duties and obligations and shall not be required to take
any action otherwise than in accordance with the terms hereof. In performing its
functions and duties under this Agreement, the Disbursement Agent does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for the Company or any of its
Affiliates. Neither the Disbursement Agent nor any of its officers, directors,
employees or agents shall be in any manner liable or responsible for any loss or
damage arising by reason of any act or omission to act by it or them hereunder
or in connection with any of the transactions contemplated hereby, including,
but not limited to, any loss that may occur by reason of forgery, false
representations, the exercise of its or their discretion, or any other reason,
except as a result of its or their bad faith, fraud, gross negligence or willful
misconduct as finally judicially determined by a court of competent
jurisdiction.

ARTICLE 10.

SAFEKEEPING OF ACCOUNTS

10.1 Application of Funds in Company Accounts. Amounts deposited in the Company
Accounts shall be applied exclusively as provided in this Agreement and the Bank
Credit Agreement and the Disbursement Agent shall at all times act and direct
the securities intermediaries under the Collateral Account Agreements so as to
implement the application of funds provisions and procedures herein and therein
set forth. The Disbursement Agent is hereby authorized to direct the Securities
Intermediary to reduce to cash any Permitted Investment (without regard to
maturity) in any account in order to make any application required hereunder. No
amount held in any Company Account maintained hereunder or the Bank Credit
Agreement shall be disbursed except in accordance with the provisions hereof or
thereof or as required by law.

10.2 Event of Default. During the continuance of an Event of Default, the
Disbursement Agent is hereby irrevocably authorized by the Company to apply, or
cause to be applied, amounts in any Company Account to the payment of interest,
principal, fees, costs, charges or other amounts or obligations due or payable
to the Secured Parties when instructed to do so by the Bank Agent.

 

26



--------------------------------------------------------------------------------

10.3 Liens. The Disbursement Agent shall take such actions within its control
that it customarily takes in the conduct of its business to protect the Company
Accounts that are held by the Disbursement Agent, and all cash, funds, Permitted
Investments from time to time deposited therein, as well as any proceeds or
income therefrom (collectively, the “Company Accounts Collateral”) free and
clear of all liens, security interests, safekeeping or other charges, demands
and claims of any nature whatsoever now or hereafter existing, in favor of
anyone other than the Secured Parties (or the Disbursement Agent, as agent for
the Secured Parties) (collectively, the “Third Party Claims”); it being
understood, however, that the foregoing shall in no way be deemed to be a
guaranty or other assurance by the Disbursement Agent that Third Party Claims
will not arise.

10.4 Perfection. The Disbursement Agent shall take any steps from time to time
requested by the Collateral Agent to confirm or cause the securities
intermediaries under the Collateral Account Agreements to confirm and maintain
the priority of their respective security interests in the Company Accounts
Collateral.

ARTICLE 11.

MISCELLANEOUS

11.1 Addresses. Any communications between the parties hereto or notices
provided herein to be given may be given to the following addresses:

 

If to the Company:    Wynn Las Vegas, LLC    3131 Las Vegas Boulevard South   
Las Vegas, Nevada 89109    Attn: Ronald J. Kramer    Telephone No.: (702)
770-7000    Facsimile No.: (702) 770-1100 With a copy to:    Wynn Resorts,
Limited    3131 Las Vegas Boulevard South    Las Vegas, Nevada 89109    Attn:
General Counsel    Telephone No.: (702) 770-2112    Facsimile No.: (702)
770-1349 If to the Bank Agent:    Deutsche Bank Trust Company Americas    c/o
Deutsche Bank Securities Inc.    200 Crescent Court, Suite 550    Dallas, TX
75201    Attn: Gerard Dupont    Telephone No.: (214) 740-7913    Facsimile No.:
(214) 740-7910 If to the Disbursement Agent:    Deutsche Bank Trust Company
Americas    60 Wall Street, 11th Floor    New York, New York 10005    Attn: Amy
Sinensky    Telephone No.: (212) 250-4063    Facsimile No.: (212) 797-4885

 

27



--------------------------------------------------------------------------------

All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be considered as properly given (a) if delivered
in person, (b) if sent by reputable overnight delivery service, (c) in the event
overnight delivery services are not readily available, if mailed by first class
mail, postage prepaid, registered or certified with return receipt requested or
(d) if sent by prepaid telex, or by telecopy with correct answer back received.
Notice so given shall be effective upon receipt by the addressee, except that
communication or notice so transmitted by telecopy or other direct written
electronic means shall be deemed to have been validly and effectively given on
the day (if a Banking Day and, if not, on the next following Banking Day) on
which it is validly transmitted if transmitted before 4 p.m., recipient’s time,
and if transmitted after that time, on the next following Banking Day; provided,
however, that if any notice is tendered to an addressee and the delivery thereof
is refused by such addressee, such notice shall be effective upon such tender.
Any party shall have the right to change its address for notice hereunder to any
other location by giving no less than ten (10) days’ notice to the other parties
in the manner set forth hereinabove.

11.2 Delay and Waiver. No delay or omission to exercise any right, power or
remedy accruing upon the occurrence of any Potential Event of Default or Event
of Default or any other breach or default of the Company under this Agreement
shall impair any such right, power or remedy of the Bank Agent, the Bank
Lenders, the Disbursement Agent or any other Secured Party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or in any similar breach or default thereafter occurring, nor shall any
waiver of any single Potential Event of Default, Event of Default or other
breach or default be deemed a waiver of any other Potential Event of Default,
Event of Default or other breach or default theretofore or thereafter occurring.
Any waiver, permit, consent or approval of any kind or character on the part of
any of the Bank Agent, the Bank Lenders or the Disbursement Agent, of any
Potential Event of Default, Event of Default or other breach or default under
this Agreement, or any waiver on the part of any of the Bank Agent, the Bank
Lenders or the Disbursement Agent, of any provision or condition of this
Agreement, must be in writing and shall be effective only to the extent in such
writing specifically set forth. Neither any waiver, permit, consent or approval
of any kind or character on the part of any of the Bank Agent, the Bank Lenders
or the Disbursement Agent of any Potential Event of Default, Event of Default or
other breach or default under this Agreement nor any waiver on the part of any
of the Bank Agent, the Bank Lenders or the Disbursement Agent of any provision
or condition of this Agreement shall be effective or binding with respect to any
other Operative Document. All remedies under this Agreement or by law or
otherwise afforded to any of the Bank Agent, the Bank Lenders or the
Disbursement Agent shall be cumulative and not alternative.

11.3 Entire Agreement. This Agreement and any agreement, document or instrument
attached hereto or referred to herein integrate all the terms and conditions
mentioned herein or incidental hereto and supersede all oral negotiations and
prior writings in respect to the subject matter hereof, all of which
negotiations and writings are deemed void and of no force and effect.

 

28



--------------------------------------------------------------------------------

11.4 Governing Law. This Agreement shall be governed by the laws of the State of
New York of the United States of America and shall for all purposes be governed
by and construed in accordance with the laws of such state without regard to the
conflict of law rules thereof other than Section 5-1401 of the New York General
Obligations Law.

11.5 Severability. In case any one or more of the provisions contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.

11.6 Headings. Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

11.7 Limitation on Liability. NO CLAIM SHALL BE MADE BY THE COMPANY OR ANY OF
ITS AFFILIATES AGAINST THE BANK AGENT, THE BANK LENDERS, THE DISBURSEMENT AGENT
OR ANY OTHER SECURED PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES, DIRECTORS,
EMPLOYEES, ATTORNEYS OR AGENTS FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (WHETHER OR NOT THE CLAIM THEREFOR IS BASED ON CONTRACT, TORT
OR DUTY IMPOSED BY LAW), IN CONNECTION WITH, ARISING OUT OF OR IN ANY WAY
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OTHER
OPERATIVE DOCUMENTS OR ANY ACT OR OMISSION OR EVENT OCCURRING IN CONNECTION
THEREWITH; AND THE COMPANY HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON
ANY SUCH CLAIM FOR ANY SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT
KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

11.8 Waiver of Jury Trial. ALL PARTIES TO THIS AGREEMENT HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENTS, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR
ACTIONS OF ANY PARTY TO THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE BANK AGENT, DISBURSEMENT AGENT AND EACH OF THE OTHER BANK LENDERS AND
SECURED PARTIES TO ENTER INTO THIS AGREEMENT.

11.9 Consent to Jurisdiction. Any legal action or proceeding by or against the
Company or with respect to or arising out of this Agreement may be brought in or
removed to the courts of the State of New York, in and for the County of New
York, or of the United States of America for the Southern District of New York.
By execution and delivery of this Agreement, the Company accepts, for itself and
in respect of its property, generally and unconditionally, the jurisdiction of
the aforesaid courts for legal proceedings

 

29



--------------------------------------------------------------------------------

arising out of or in connection with this Agreement and irrevocably consents to
the appointment of CT Corporation

System, whose current address is 111 Eighth Avenue, New York, NY 10011, as its
agent to receive service of process in New York, New York. Nothing herein shall
affect the right to serve process in any other manner permitted by law or any
right to bring legal action or proceedings in any other competent jurisdiction,
including judicial or non-judicial foreclosure of real property interests which
are part of the Project Security. The Company further agrees that the aforesaid
courts of the State of New York and of the United States of America for the
Southern District of New York shall have exclusive jurisdiction with respect to
any claim or counterclaim of the Company based upon the assertion that the rate
of interest charged by or under this Agreement, or under the other Financing
Agreements is usurious. The Company hereby waives any right to stay or dismiss
any action or proceeding under or in connection with any or all of the Projects,
this Agreement or any other Operative Document brought before the foregoing
courts on the basis of forum non-conveniens.

11.10 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Notwithstanding the foregoing, the Company may not
assign or otherwise transfer any of its rights under this Agreement.

11.11 Reinstatement. This Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Company’s obligations hereunder or under the other Financing Agreements, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by the Secured Parties. In the event that
any payment or any part thereof is so rescinded, reduced, restored or returned,
such obligations shall be reinstated and deemed reduced only by such amount paid
and not so rescinded, reduced, restored or returned.

11.12 No Partnership; Etc. The Secured Parties and the Company intend that the
relationship between them shall be solely that of creditor and debtor. Nothing
contained in this Agreement or in any of the other Financing Agreements shall be
deemed or construed to create a partnership, tenancy-in-common, joint tenancy,
joint venture or co-ownership by or between the Secured Parties and the Company
or any other Person. The Secured Parties shall not be in any way responsible or
liable for the debts, losses, obligations or duties of the Company or any other
Person with respect to the Projects or otherwise. All obligations to pay real
property or other taxes, assessments, insurance premiums, and all other fees and
charges arising from the ownership, operation or occupancy of the Projects and
to perform all obligations under the agreements and contracts relating to the
Projects shall be the sole responsibility of the Company.

11.13 Costs and Expenses.

11.13.1 Reimbursement of Costs. The Company shall (subject to the limitations
set forth herein and, with respect to the Bank Agent, the Disbursement Agent,
the Collateral Agent and the Nevada Collateral Agent, the express provisions of
the Financing Agreements or any other fee letters or engagement letters to which
the Bank Agent, the Disbursement Agent, the Collateral Agent or the Nevada
Collateral Agent is a party) pay the reasonable legal, engineering, other
professional and all other fees and costs of the Bank Agent, the Disbursement
Agent, the Collateral Agent and the Nevada Collateral Agent and their
consultants and advisors, the reasonable travel expenses and other out-of-pocket
costs incurred by each of them in connection

 

30



--------------------------------------------------------------------------------

with preparation, negotiation, execution and delivery, and where appropriate,
registration, of the Operative Documents (and all matters incidental thereto),
the administration of the transactions contemplated by the Operative Documents
(including, without limitation the administration of this Agreement, the other
Operative Documents and the Security Documents) and the preservation or
enforcement of any of their respective rights or in connection with any
amendments, waivers or consents required under this Agreement. The Bank Agent,
the Disbursement Agent, the Collateral Agent and the Nevada Collateral Agent
will reasonably consult with the Company on a regular basis with respect to
on-going costs of such Persons’ consultants and advisors and unless a Potential
Event of Default or Event of Default shall have occurred and be continuing, if
requested by the Company, the Bank Agent, the Disbursement Agent, the Collateral
Agent and the Nevada Collateral Agent may agree with the Company that such costs
be subject to a reasonable fee cap.

11.13.2 Foreclosure. The provisions of this Section 11.13 shall survive
foreclosure of the Security Documents and satisfaction or discharge of the
Company’s obligations hereunder, and shall be in addition to any other rights
and remedies of the Bank Agent, the Disbursement Agent, the Collateral Agent and
the Nevada Collateral Agent.

11.13.3 Payment Due Dates. Any amounts payable by the Company pursuant to this
Section 11.13 shall be payable thirty (30) Banking Days after the Company
receives an invoice for such amounts from the Bank Agent, the Disbursement
Agent, the Collateral Agent or the Nevada Collateral Agent, as the case may be.

11.14 Counterparts. This Agreement may be executed in one or more duplicate
counterparts (including by facsimile) and when signed by all of the parties
listed below shall constitute a single binding agreement.

11.15 Termination. This Agreement shall, subject to Section 11.11 and to the
next sentence, terminate and be of no further force or effect on the Phase II
Final Completion Date. The provisions of Article 9 and Section 11.13 shall
survive the termination of this Agreement.

11.16 Binding Effect; Amendment and Restatement. (a) This Agreement shall become
effective when it shall have been executed by each of the parties hereto and
when the Disbursement Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.

(b) On the Effective Date, the Original Disbursement Agreement shall be amended
and restated in its entirety by this Agreement and the Original Disbursement
Agreement shall thereafter be of no further force and effect except to evidence
(i) the incurrence by the Company and the other Loan Parties of Obligations
under the Original Disbursement Agreement (whether or not such Obligations are
contingent as of the Effective Date), (ii) the representations and warranties
made by the Company and the other Loan Parties prior to the Effective Date and
(iii) any action or omission performed or required to be performed pursuant to
such Original Disbursement Agreement prior to the Effective Date (including any
failure, prior to the Effective Date, to comply with the covenants contained in
such Original Disbursement Agreement). This Agreement is not in any way intended
to constitute a novation of the obligations and liabilities existing under the
Original Disbursement Agreement or evidence payment of all or any portion of
such obligations and liabilities.

 

31



--------------------------------------------------------------------------------

(c) On and after the Effective Date, (i) all references to the Original
Disbursement Agreement in the Loan Documents (other than this Agreement) (unless
otherwise specified therein) shall be deemed to refer to the Original
Disbursement Agreement, as amended and restated hereby, (ii) all references to
any section (or subsection) of the Original Disbursement Agreement in any Loan
Document (but not herein) shall be amended to become, mutatis mutandis,
references to the corresponding provisions of this Agreement and (iii) except as
the context otherwise provides, on or after the Effective Date, all references
to this Agreement herein (including for purposes of indemnification and
reimbursement of fees) shall be deemed to be reference to the Original
Disbursement Agreement as amended and restated hereby.

This amendment and restatement is limited as written and is not a consent to any
other amendment, restatement or waiver or other modification, whether or not
similar and, except as expressly provided herein or in any other Loan Document,
all terms and conditions of the Loan Documents remain in full force and effect
unless otherwise specifically amended hereby or by any other Loan Document.

11.17 Amendments. Any amendment to this Agreement must be in writing and must be
signed by each party hereto.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their officers thereunto duly authorized as of the day and year first above
written.

 

COMPANY:

WYNN LAS VEGAS, LLC,

a Nevada limited liability company

By:  

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,

its sole member

  By:  

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

    By:   /s/ Marc D. Schorr     Name:   Marc D. Schorr     Title:   Chief
Operating Officer

[Signature Page to Wynn Las Vegas Amended and Restated Disbursement Agreement]

 

33



--------------------------------------------------------------------------------

BANK AGENT:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

By:   /s/ Mary Kay Coyle Name:   Mary Kay Coyle Title:   Managing Director By:  
/s/ J. T. Johnston Coe Name:   J. T. Johnston Coe Title:   Managing Director

DISBURSEMENT AGENT:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

By:   /s/ Mary Kay Coyle Name:   Mary Kay Coyle Title:   Managing Director By:  
/s/ J. T. Johnston Coe Name:   J. T. Johnston Coe Title:   Managing Director

[Signature Page to Wynn Las Vegas Amended and Restated Disbursement Agreement]

 

34